Citation Nr: 1444585	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a respiratory disorder other than asthma, to include chronic obstructive pulmonary disease (COPD) and pulmonary emphysema, on a direct basis and as secondary to asthma.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2014, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic records.

The Board's review includes the paper and electronic records.

In June 2014, the Veteran submitted additional medical evidence and waived initial consideration of that evidence by the Agency of Original Jurisdiction.  38 C.F.R. § 20.1304 (2013).

Prior to the Veteran filing his claim of entitlement to service connection for asthma in September 2009, pulmonary emphysema was diagnosed.  Since his claim has been filed, COPD has been diagnosed.  Although the RO adjudicated a claim of entitlement to service connection for COPD in August 2013 and April 2014, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider the pulmonary emphysema and COPD as part of the claim that has been appealed.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the decision below, the Board will separately consider the issue of entitlement to service connection for a respiratory disorder other than asthma and with consideration of a new theory of entitlement - secondary to asthma.  Therefore, the issues are as stated on the title page.

The issue of entitlement to service connection for a respiratory disorder other than asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of evidence shows that the currently diagnosed asthma is related to in-service episodes of asthma.


CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
With a chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributed to intercurrent causes.  The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

 The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic disorder in service and still has that disorder.  There must be competent medical evidence unless the evidence relates to a disorder as to which lay observation is competent to identify its existence.

Analysis

Private treatment records reflect a diagnosis of chronic obstructive asthma.

The Veteran's service treatment records show that asthma was first diagnosed in November 1970 and that he was episodically treated for asthma or reactive airway disease afterwards.  Although the lungs and chest were normal on physical examination at an April 1985 separation examination, the claimant reported a history of asthma and the examiner noted that the appellant had a history of reactive airway disease in the past but without an attack in three years.

In a June 2014 statement, the Veteran's private treating doctor opined that it is more likely than not that the current diagnosis of asthma is related to the diagnosis and symptoms of asthma documented in the service treatment records.  The weight of evidence shows that the currently diagnosed asthma is related to in-service episodes of asthma, and service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.



ORDER

Entitlement to service connection for asthma is granted.


REMAND

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

An October 2010 VA examiner opined that it is at least as likely as not that the Veteran's COPD is related to his tobacco use.  In this regard, the Board notes that, for claims filed after June 9, 1998, such as the claim considered herein, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2013).  On the other hand, service connection is not prohibited "for disability or death from a disease which is otherwise shown to have been incurred or aggravated in active military, naval, or air service."  38 U.S.C.A. § 1103(b) . The legislative history of 38 U.S.C.A. § 1103(b) shows the intent to permit claims where the claimed disability manifests while on active duty, even if the claim is based on tobacco use.  See 66 Fed. Reg. 18,197 (Apr. 6, 2001).  The language "otherwise shown" is defined as meaning that the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or that the disability became manifest during service.  See 38 C.F.R. § 3.303(b) (2013).  

The October 2010 VA examiner stated that there is no medical evidence to suggest that the Veteran's current COPD is a progression of the in-service asthma.  This statement does not sufficiently address whether the COPD was caused or aggravated by the now-service-connected asthma.

In light of the above, another medical opinion addressing the following is necessary: whether the COPD or any other current disorder was initially manifested in service, and whether any respiratory disorder is secondary to the now-service-connected asthma.

The April 2014 rating decision denying service connection for COPD reflects that the RO reviewed VA treatment records that are not of record.  The AOJ should obtain these records as well as all records from the Pinehurst Medical Clinic Pulmonology Clinic and Dr. Smith.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his respiratory disorders and obtain any identified records.  Obtain all records from all records from the Pinehurst Medical Clinic Pulmonology Clinic from February 2011 to the present and from Dr. Smith from 2010 to the present.  Regardless of the claimant's response, obtain all records from Fayetteville (NC) VA Medical Center form November 2010 to the present and all records form the Salisbury VA Medical Center from June 2011 to the present.

3.  Thereafter, schedule the Veteran for a VA examination determine the nature and extent of his respiratory disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a respiratory disorder.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Comment on whether the Veteran still has pulmonary emphysema as a separate disorder from COPD.

(b)  Whether it is at least as likely as not (50 percent or greater) that any current respiratory disorder first manifested in service or is related to his military service on some basis other than tobacco use, such as bronchitis in January 1971, reactive airway disease in March 1982, and reporting of a history of shortness of breath, pain or pressure in the chest, and chronic cough at a May 1973 physical examination and an April 1985 separation examination. 

(c)  Whether it is at least as likely as not (50 percent or greater) that any current respiratory disorder was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected asthma.  

(d)  If the examiner finds that any current respiratory disorder was aggravated by the service-connected asthma, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Then, readjudicate the Veteran's claim of entitlement to service connection for a respiratory disorder other than asthma, to include COPD and pulmonary emphysema, on a direct basis and as secondary to asthma.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claims file should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


